Title: Bill Restricting Foreign Vessels to Certain Virginia Ports, 8 June 1784
From: Madison, James
To: 


Editorial Note
Although in Tazewell’s hand, Edmund Randolph told Jefferson this bill (along with the Resolution for Schedule of Tax Rates on Documents, 2 June 1784) “originated from Madison” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (18 vols. to date; Princeton, N. J., 1950——)., VII, 260–61). Tazewell was chairman of the committee appointed 28 May to draft a bill that would restrict foreign commerce so that smuggling could be better controlled and duties more readily collected. As JM reported to Jefferson on 3 July, a hot legislative battle followed the attempt to confine foreign commerce to the ports of Norfolk and Alexandria. On the surface, it seemed an unfair advantage for the merchants located near those two harbors, and local interests had to be accommodated between the time of the first debate and 17 June, when three more port cities were added, so that enough votes for passage could be won over. Even so, it was a close vote (64 to 58), and those arrayed against JM included Wilson Cary Nicholas, John Marshall, and John Taylor of Caroline. The wonder is that the bill passed at all, and without Patrick Henry’s support it would surely have lost. The House journal indicates JM carried the amended measure to the Senate. The act as passed is in Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., XI, 402–4. Passage touched off much controversy. Washington approved the bill and assured JM that with some slight changes the measure would “be productive of great good to this Country; without it, the Trade thereof I conceive will ever labor and languish” (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXVIII, 336). But George Mason fumed when he read the act and wrote a protest which appeared as a broadside, probably late in 1786, when the General Assembly considered a revision of the law (DLC: printed broadside; Rutland, Papers of George Mason, II, 859–63). The act was revised by the General Assembly in both 1786 and 1787 and finally became a dead letter after the Federal Constitution went into effect and transferred control over foreign commerce to the national government.
 
[8 June 1784]
Whereas the Trade and Commerce carried on between the Citizens of this CommonWealth and forreign Merchants would be placed upon a more equal foundation, and expedition & dispatch thereby the better promoted if the Vessels of forreign Merchants trading to this State should be restricted to certain Ports and places within the same in lading and unlading—And the Revenue arising from Commerce would also thereby be more certainly collected.
Be it therefore enacted that the Ships and other Vessels trading from forreign parts to this CommonWealth which are the property of other than the Citizens of the same, shall enter, clear out, lade, and unlade at  and at no other Ports or places therein. And all ships & other Vessels trading to this CommonWealth from forriegn Parts owned by a Citizen or Citizens jointly with a foreigner or foreigners shall also be restricted to enter, clear out, lade and unlade at the said Ports or places and at none other. All duties payable upon Tonnage—and upon Goods Wares and Merchandize imported, into this State in such Ship or other Vessels shall be paid & accounted for by the Master or owner thereof to the naval officer or Collector at such of the aforesd. ports or places where such Ship or other Vessel shall enter & break bulk. And if the Master or owner of any such Ship or other Vessell shall enter clear out, lade or unlade or break bulk at any port or place within this commonwealth other than those aforementioned, the Master or owner of such Ship or other Vessel shall forfeit and pay double that duty on Tonnage and the Goods Wares and Merchandize by him imported which by Law he would be compelable to pay at any of the aforesd. Ports, which said double duties shall be paid by such Master or owner in forty eight Hours after his arrival at any other port or place. & for failure thereof he shall be subject to the like penalty as by Law the Citizens of this CommonWealth are now subject in case of failure to pay the duties required from them upon the importation of Goods Wares & Merchandize which said penalty shall be recovered & applied in like manner as the Penalty from Citizens in the case aforesd. is directed to be recovered and applied.
This Act shall commence and be in force from & after the  day of  and so much as all Acts of Assembly as comes within the perview of this Act shall be repealed.
